Citation Nr: 1335060	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for psychiatric disability may be granted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral flat feet, and if so, whether service connection may be granted.

3.  Entitlement to service connection for back condition, to include as secondary to bilateral flat feet.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J. Y.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to August 1978 and September 1979 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The September 2008 decision declined to reopen a claim for service connection for PTSD.  The October 2009 decision declined to reopen a claim for service connection for flat feet, and denied service connection for a back condition.

In June 2012 the Veteran testified at a hearing before a Decision Review Officer.  In August 2013 the Veteran and Dr. J. Y. testified before the undersigned Veterans Law Judge via video-conference hearing.  

At the August 2013 Board hearing, Dr. J.Y. testified that due to the Veteran's severe psychiatric impairment, it would be very difficult to sustain employment and noted that he was not employed.  As such, in light of the Board's decision granting service connection for PTSD, the Board finds that the Veteran has raised an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue is referred to the RO for appropriate action.

Additional evidence was received in September 2013 without a waiver of RO consideration; however, as the Board's decision is fully favorable to the Veteran, no prejudice results to him in the Board considering it in the first instance.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The issues of entitlement to service connection for bilateral flat feet and back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim of service connection for PTSD, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the January 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims.

3.  The Veteran's PTSD had its onset in service.



CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Veteran has been diagnosed with PTSD, depressive disorder, and psychotic disorder, he and his representative indicated at the August 2013 hearing that a grant of service connection for PTSD or any psychiatric disability would satisfy his appeal.  In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

I.  Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for PTSD.

The Veteran first sought service connection for PTSD in February 2003.  The RO denied his claim in a January 2004 rating decision because there was no current diagnosis of PTSD.  The Veteran did not file a notice of disagreement and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim. 

In making this determination, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim; rather it need only be probative in regard to each element that was a specified basis for the last disallowance).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered in the final January 2004 denial consisted of the service treatment records (STRs) and the report of a VA examination conducted in April 2003.  The basis of the final denial was that there was no current diagnosis of PTSD. 

Since the January 2004 rating decision, relevant new evidence added to the record consists of VA treatment records dated after January 2008, Social Security Administration records, hearing testimony, and lay statements from the Veteran, his mother, and his cousin.  All of this evidence is new because it was not previously considered by agency decision makers.  The new evidence includes VA treatment records and testimony from a VA psychologist that shows the Veteran has a current diagnosis of PTSD.  

The absence of a current diagnosis was the element of service connection upon which the prior denial was based.  As such, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade.  The Board reopens the Veteran's claim of entitlement to service connection for PTSD for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that the symptoms of his PTSD were caused by military sexual trauma (MST) and that they have continued since service.  The evidence shows that the Veteran has PTSD.  Specifically, VA psychologist Dr. J. Y. testified at the August 2013 hearing that he diagnosed the Veteran with PTSD five years prior and had been treating him weekly since that time.  VA treatment records from July 2010 and October 2010 show diagnoses of PTSD.  The Board thus finds that the Veteran has a current diagnosis of PTSD. 

The Veteran testified at both of his hearings that he was the victim of MST in late June 1980.  He reported that he was diagnosed with a sexually transmitted disease (STD) shortly after the MST.  STRs show that on July 1, 1980, he complained of symptoms indicative of an STD and on July 2, 1980, testing revealed that he had gonorrhea.  In September 1980 he was treated for a rash in the groin.  He testified that after the MST he tried to get a leave pass as soon as he could.  In August 1980 he received a three-day pass and went to visit his cousin in another state.  He extended the visit, going AWOL because he did not want to return to the location of the MST.  Service personnel records show that he went AWOL for 11 days from August 26, 1980 to September 7, 1980.  A lay statement from his cousin confirms that he stayed with her during the AWOL period and that he was very upset by the events that had transpired and did not want to return because of the abuse that had occurred on the base.

Despite the fact that the Veteran's STRs are negative for objective evidence of a MST, the unauthorized absence, STD testing and diagnosis, and lay statement from a family member corroborate the Veteran's account of the in-service stressor.  38 C.F.R. § 3.304(f)(5).  

Moreover, medical opinion evidence may corroborate a personal assault stressor.  Dr. J. Y., VA psychologist and Coordinator of the PTSD Clinical Team at his VA Medical Center (VAMC), diagnosed the Veteran's PTSD and has treated him weekly for five years.  Dr. J. Y. found the Veteran's report of MST to be credible.  Menegassi.  In light of the lay and medical evidence, the Board finds the Veteran's report of an in-service stressor credible and corroborated.

Further, Dr. J. Y. connects the Veteran's PTSD to his in-service MST.  Dr. J. Y. runs the MST specialty clinic at his VAMC and has evaluated hundreds of MST patients.  At the August 2013 hearing, he testified that there is a direct link between the Veteran's MST and his current PTSD.  He provided an extensive rationale for his positive nexus opinion, stating that the Veteran's full range of PTSD symptoms correspond to and are directly related to the MST.  The Board finds that this opinion is based on adequate examination and provides a clear conclusion supported by specific data in the record, with a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges that the 2003 VA examiner did not find a diagnosis of PTSD or a link between service and acquired psychiatric disorders.  However, that VA examination took place prior to the Veteran's disclosure of his MST and the resulting diagnosis of PTSD and related treatment.  Therefore, that opinion is based on an incomplete record.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the 2003 VA examiner's opinion as to nexus is not probative.

Based on the foregoing, the Board finds that the evidence shows that the Veteran's PTSD had its onset in service.  As such, service connection is warranted.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to this extent, the appeal is granted.

Service connection for PTSD is granted.


REMAND

The Veteran claims entitlement to service connection for bilateral flat feet and back condition.  For the reasons that follow, these claims must be remanded. 

With respect to the issue of whether there is new and material evidence to reopen a claim of service connection for bilateral flat feet, the Veteran's representative asserted in an October 2010 letter that the January 2004 decision that denied service connection for bilateral flat feet contains clear and unmistakable error.  However, to date, the RO has taken no action with respect to the clear and unmistakable error claim.

An unappealed rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  As such, the Veteran's challenge to the January 2004 rating decision is inextricably intertwined with his application to reopen a claim of service connection for bilateral flat feet  because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id.; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's application to reopen his claim of service connection for bilateral flat feet until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Additionally, the Veteran and his representative have repeatedly identified outstanding VA treatment records that have not been obtained.  He reports that he was treated at the Minneapolis VAMC in 2001 and 2002, and at the Jesse Brown VAMC (formerly known as Westside VA Hospital) beginning in 1981.  He states that he was diagnosed with flat feet in 1995 at Jesse Brown VAMC and was treated there for that condition through 1997.  However, records of his VA treatment dated before January 2008 have not been physically or electronically associated with the claims file and it appears no attempts have been made to obtain these records.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus if such outstanding records exist, they would have been constructively of record at the time of the prior denial.  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford the Veteran a VA examination to assess his bilateral flat feet and back condition claims.  See Stefl, 21 Vet. App. at 125 (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, the Veteran has claimed service connection for a back condition as secondary to bilateral flat feet.  Therefore, the claim of service connection for back condition is inextricably intertwined with his pending bilateral flat feet claim.  Thus, a decision by the Board on the Veteran's back condition claim would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the RO's January 2004 rating decision that denied service connection for bilateral flat feet.  

2.  Obtain VA treatment records, physically or electronically, that are relevant to the Veteran's feet and back from 1) the Minneapolis VAMC dated from January 2001 to December 2002; and 2) Jesse Brown VAMC (aka Westside VA Hospital) dated from January 1981 to December 2007.  If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified.

3.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the onset and/or recurrence of his foot and back symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his bilateral flat foot disability.  The claims file should be made available to and reviewed by the examiner.  Any necessary tests should be conducted.  

After examining the Veteran and reviewing the claims file, the examiner must opine as to the likelihood that his bilateral pes planus existed prior to service.

If the examiner concludes that his bilateral pes planus existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having bilateral pes planus that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

In offering these impressions, the examiner must comment on the notation of heel pain and Achilles tendonitis in the service treatment records.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of any current back condition.  The claims file should be made available to and reviewed by the examiner.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

1).  Identify all back disabilities found to be present; 

2)  State whether it is at least as likely as not that the Veteran's back disabilities:

a) are related to service, or

b) are caused, at least in part, by the Veteran's bilateral flat feet, or 

c) are aggravated, at least in part, by the Veteran's bilateral flat feet.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

6.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


